 1   PERKINS ASBILL, APLC
     ROBIN K. PERKINS (SBN 131252)
 2   NATALIA D. ASBILL-BEAROR (SBN 281860)
     300 Capitol Mall, Suite 1800
 3   Sacramento, CA 95814
     Telephone: 916.446.2000 / Facsimile: 916.447.6400
 4   Email: robin@perkinsasbill.com
            natalia@perkinsasbill.com
 5
     Attorneys for Plaintiff
 6   PATRICIA MCKINNEY

 7   JACKSON LEWIS P.C.
     DALE R. KUYKENDALL (SBN 148833)
 8   KAITLYN L. LAVARONI (SBN 313366)
     400 Capitol Mall, Suite 1600
 9   Sacramento, California 95814
     Telephone: 916.341.0404 / Facsimile: 916.341.0141
10   Email: dale.kuykendall@jacksonlewis.com
            kaitlyn.lavaroni@jacksonlewis.com
11   Attorneys for Defendants
     AMERICAN RENAL MANAGEMENT, LLC and
12   COSMO FRASER
13   GORDON REES SCULLY MANSUKHANI
     SARA MOORE (SBN 294255)
14   275 Battery Street, Suite 2000
15   San Francisco, CA 94111
     Telephone: 415.986.5900 / Facsimile: 415.986.8054
16   Email: smoore@grsm.com
     Attorneys for Defendant
17
     KIRA MACKEY
18

19                                    UNITED STATES DISTRICT COURT
20                                  EASTERN DISTRICT OF CALIFORNIA
21   PATRICIA MCKINNEY,                                    CASE NO. 2:19-CV-00695-JAM-KJN
22                    Plaintiff,                           STIPULATION EXTENDING TIME TO
                                                           FILE JOINT STATUS REPORT; ORDER
23           v.

24   AMERICAN RENAL MANAGEMENT, LLC,
     a Delaware Limited Liability Corporation;
25   COSMO FRASER, an individual;
     KIRA MACKEY, an individual; and
26   DOES 1 through 25, inclusive,

27                    Defendants.

28
                                                       1
     Stipulation Extending Time to File Joint Status       McKinney v. American Renal Management, LLC, et al.
     Report; Order                                                        Case No. 2:19-CV-00695-JAM-KJN
 1             Plaintiff PATRICIA MCKINNEY (“Plaintiff’) and Defendants AMERICAN RENAL
 2   MANAGEMENT, LLC and COSMO FRASER (“Defendants”) (collectively, “the parties”), by
 3   and through their undersigned counsel, hereby stipulate and agree as follows:
 4             WHEREAS, the deadline for the Parties to meet and confer as required to Fed. R. Civ. P.
 5   26(f) and to prepare and submit a joint status report to the Court is July 15, 2019.
 6             WHEREAS, Jackson Lewis P.C. was recently retained to represent Defendant Cosmo
 7   Fraser.
 8             WHEREAS, Gordon Rees Scully Mansukhani was just retained yesterday to represent
 9   Defendant Kira Mackey.
10             WHEREAS, the Parties agree that extending the deadline to meet and confer and to
11   submit a joint status report by two weeks will allow newly retained counsel sufficient time to
12   assess the scope and timeframe of any anticipated discovery needed in this case and to meet and
13   confer with Plaintiff’s counsel about the Rule 26(f) discovery plan.
14             THEREFORE, IT IS HEREBY STIPULATION AND AGREED by the Parties, through
15   their respective counsel, that the Parties shall meet and confer and submit the Joint Status Report
16   no later than July 29, 2019
17   Dated: July 15, 2019                               PERKINS & ASSOCIATES

18                                                      By: /s/ Natalia D. Asbill-Bearor (as authorized on 07.12.19)
19
                                                           NATALIA D. ASBILL-BEAROR
20                                                      Attorneys for Plaintiff
                                                        PATRICIA MCKINNEY
21

22   Dated: July 15, 2019                               JACKSON LEWIS P.C.

23                                                      By: /s/ Dale R. Kuykendall
                                                           DALE R. KUYKENDALL
24                                                         KAITLYN L. LAVARONI
25                                                      Attorneys for Defendants
                                                        AMERICAN RENAL MANAGEMENT, LLC and
26                                                      COSMO FRASER

27

28
                                                              2
      Stipulation Extending Time to File Joint Status             McKinney v. American Renal Management, LLC, et al.
      Report; Order                                                              Case No. 2:19-CV-00695-JAM-KJN
 1   Dated: July 15, 2019                               GORDON REES SCULLY MANSUKHANI
 2
                                                        By: /s/ Sara A. Moore (as authorized on 07.12.19)
 3                                                         SARA A. MOORE
                                                        Attorneys for Defendant
 4                                                      KIRA MACKEY
 5

 6                                                      ORDER

 7            Based upon the foregoing stipulation of the Parties, and good cause appearing therefor,

 8            IT IS HEREBY ORDERED:

 9            The Parties shall meet and confer and file the Joint Status Report not later than

10   July 29, 2019.

11
      Dated: July 15, 2019                                     /s/ John A. Mendez
12                                                             HONORABLE JOHN A. MENDEZ
                                                               United States District Court Judge
13

14

15

16

17   4837-1137-7308, v. 1


18

19

20

21

22

23

24

25

26

27

28
                                                              3
      Stipulation Extending Time to File Joint Status             McKinney v. American Renal Management, LLC, et al.
      Report; Order                                                              Case No. 2:19-CV-00695-JAM-KJN
